Fohd, Judge:
The appeal listed above has been submitted for decision upon a stipulation in which it has been agreed tbat at or *477about the date of exportation there was no foreign, export, or United States value for the involved merchandise, and that the proper basis for finding a value is cost of production. The respective parties have also agreed as to the cost of production.
Accepting said stipulation as a statement of fact, I find and hold the proper cost of production of the items of merchandise specified in schedule “A,” hereto attached and made a part hereof, to be the amount set opposite the respective items in said schedule “A.” As to any and all other items of merchandise covered by this appeal, the cost of production is held to be the entered value. Judgment will be rendered accordingly.